Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15, 17-20 are pending. 

Claim Interpretation
The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B (MPEP
2111.04).

Claims 11-15, 17-20 recite method claims, which recite an “if condition” - if access to the major BIOS image from the remote site is unsuccessful. The BRI of claims 11-15, 17-20 does not require the step “executing the ability of the minor BIOS image to boot the operating system” because the condition “if access to the major BIOS image from the remote site is unsuccessful” is not a mandatory condition to occur. 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.	Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Therefore, the ability of minor BIOS image is executed by host/CPU, not by the controller.  The specification does not support that the ability of the minor BIOS is executed by the controller. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 11-15, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US Patent Application Publication 20180267920), in view of  Ke (US Patent Application Publication 2008/0005549), further in view of Pant et al (US Patent Application Publication 2020/0348946). 



For claims 11, Lin teaches the following limitations: A method of booting a computer system (Fig 1 – Fig 4) comprising: loading code from a minor BIOS image stored on an electrically erasable programmable read-only memory (EEPROM) (BootBlock is the minor BIOS image stored in flash ROM ([0020]; flash is a EEPROM); executing code from minor BIOS image to initialize the system memory during a startup process ([0046] mentions about system memory initialization by the minor BIOS bootblock; [0027] mentions that CPU executes initialization boot file during a startup process; [0046] mentions that bootblock realizes initialization of system memory); and accessing a  major BIOS image stored at a remote site via a controller (the main boot file is stored in eMMC chip [0019] and [0042], [0049]; eMMC chip is remotely located within expansion component as shown in Fig 2; About the limitation “major BIOS stored at a remote site”, Lin stores major BIOS in eMMC chip that is coupled to BMC and therefore can be considered remote with respect to CPU, EEPROM and memory; BMC is the controller in Fig 2) in response to the successful completion of the execution of the entire code from the minor BIOS image (Fig 4; [0037]-[0039]) loading code from major BIOS image to system memory  upon successful access to the major BIOS image from the remote site  ([0046]-[0047]; main BIOS is read and written to main memory; [0031] mention damage of main BIOS; thus the main BIOS access is successful or not is determined); executing the code from the major BIOS image loaded in the system memory via the CPU ([0038]; [0046] mentions that main BIOS is copied to system memory; CPU executes boot files [0027]) to boot an operating system (loading OS is part of UEFI boot; [0003]).


a central processing unit including a cache 
the central processing unit operable to execute code from the minor BIOS image on the cache 
the minor BIOS image includes an ability to boot the OS

Ke mentions the following limitations: 
a central processing unit including a cache ([0005])
the central processing unit operable to execute code from the minor BIOS image on the cache to initialize the system memory (([0004])
wherein the central processing unit executes the code from the major BIOS image to boot an operating system ([0011] and [0028]). 

It would have been obvious to one ordinary skill in the art before the effective filing date to combine the teachings of Lin and Ke so that the minor BIOS is loaded from flash ROM to CPU cache directly and the major BIOS code can be loaded to system memory to boot the operating system so that the bIOS execution can be made faster ([0005]; Ke). Pant mentions loading code from flash to initialize hardware components ([0004]). Therefore, Lin teaches loading boot code first before the system memory is initialized. This can be provided with direct loading of BIOS code to CPU cache as taugh in Ke. Since OS loader is necessary to load OS, the loader code (major BIOS code) need to be executed to load OS, which can be executed from system memory (Ke; Fig 1). 



For claim 12, BMC is the controller (Fig 2; Lin). 

For claim 13, Cited art does not explicitly mention selecting from plural BIOS image. Examiner takes official notice that storing plural BIOS images is known in the art. It would have been obvious for one ordinary skill in the art before the effective filing date of the invention to store plural BIOS images in the central repository so that server can provide different copies based on client needs. 

For claim 14, BMC is a controller in Fig 2, Lin. Thus the remote is controller accessible. 

For  claim 15, the bus shown in Fig 2 in Lin to connect the eMMC chip is a network. 


For claim 18, Lin teaches UEFI ([0003]), which typically has PEI and security. For further clarification, Pant teaches the minor BIOS image is stored in NV ROM ([0045], Pant), a pre-EFI initialization ([0046] mentions 162 stores UEFI firmware; thus includes PEI, security as these are operations in UEFI). It would have been obvious for one ordinary skill in the art before the effective filing date to provide PEI and security in minor BIOS, since that is a typical part of UEFI BIOS to provide functionality in the system. 

For claim 19, Lin or Ke does not explicitly mention about device selection. Pant [0049] mentions that 176 has boot loader files. Therefore, major BIOS code has boot device selection area. It would have been obvious for one ordinary skill in the art before the effective filing date to provide boot device selection in major BIOS, since that is an option to select the boot device to load OS in the system. 

For claim 20, Lin teaches special BIOS ([0004]; expanded UEFI with virtual applications).

Response to Arguments
Applicant’s arguments have been considered but are not persuasive. 

Applicant argues that Lin does not teach booting from the mini BIOS if access to BIOS image on external device fails. Further, Pant does not cure the deficiency as Pant only loads remote BIOS image if a component is missing. Therefore, the cited art fails to teach the ability to boot to OS if an unsuccessful attempt to major BIOS has been performed. 

Examiner disagrees. As explained before, the claims 11-15, 17-20 do not require “unsuccessful access to major BIOS from the remote site” to be performed because method can be practiced only with the successful access to major BIOS from remote site. The BRI includes only the successful access to major BIOS from remote site. The only new limitation in claim 11 that is additionally considered is “minor BIOS includes an ability to boot the OS”. However, claim does not require details of how the ability is used to boot the OS. Therefore the recovery mode mentioned in [0031] Lin can be considered as the ability to boot. The Pant can also boot (shown in Fig 3), although there are multiple components missing from BIOS file (therefore, can be thought as mini BIOS; applicant did not define the contents of Mini BIOS).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA RAHMAN whose telephone number is (571)272-8159.  The examiner can normally be reached on Monday - Friday 10 AM - 7 PM. Examiner 




/FAHMIDA RAHMAN/Primary Examiner, Art Unit 2186